Appeal from a judgment of the County Court of Clinton County (McGill, J.), rendered May 5, 1995, convicting defendant upon his plea of guilty of the crimes of attempted assault in the second degree and criminal possession of a controlled substance in the fourth degree.
Defendant’s contention that County Court erred in denying his motion to withdraw his guilty plea is without merit. The record reflects that the court carefully advised defendant, who was well acquainted with the criminal justice system and represented by counsel, of the consequences of his plea, following which defendant entered a knowing, intelligent and voluntary plea of guilty (see, People v Tillinghast, 208 AD2d 1030, lv denied 84 NY2d 1016). Defendant’s remaining arguments have been examined and found to be either without merit or unpreserved for our review.
Cardona, P. J., Crew III, White, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.